Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/15/2022.
This application is in condition for allowance except for the presence of claims 13-16 directed to inventions non-elected without traverse.  Accordingly, claims 13-16 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In page 26, line 8 of the Specification filed 12/23/2019, delete “BeCN2, MgCN2, CaCN2, SrCN2, BaCN2, or RaCN2” and replace with – Be(CN)2, Mg(CN)2, Ca(CN)2, Sr(CN)2, Ba(CN)2, or Ra(CN)2--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-12 and 17-12 are allowed. Claim 1, on which the remaining claims depend, requires the preparation of a composition comprising gold (III) compound by a.) providing a mixture containing a tetrachloroaurate salt; b.) mixing the mixture of step a.) with a mixture comprising a chlorite salt; and c.) mixing the mixture resulting from step b.) with another mixture comprising an alkaline earth cyanide to obtain the gold (+III) compound. 
The closest prior art discovered during a comprehensive search is Lu et al., US 2018/0208476. Lu teaches a process for preparing sodium tetracyanoaurate (a gold (III) compound) by first preparing sodium tetrachloroaurate (a tetrachloroaurate salt) by reacting gold powder, HCl, and sodium chlorite. The produced sodium tetrachloroaurate is reacted in aqueous solution with sodium cyanide to produce the product, sodium tetrachloroaurate. See the abstract, claims 1-17, and specifically Example 17. 
The process of Lu differs from the claimed process in that the chlorite in the reference is used to produce the tetrachloroaurate salt, and not mixed with or added to a mixture comprising the tetrachloroaurate salt as is required by claim 1. The chlorite in the instant claim is used in the reaction preparing the product gold (III) compound from a tetrachloroaurate salt as opposed to in the preparation of the tetrachloroaurate salt as is taught by Lu. There is also no reason to modify Lu to add the chlorite salt to the reaction forming the sodium tetracyanoaurate because the reaction in Lu is successful without the chlorite.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591. The examiner can normally be reached Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736